 



Exhibit 10.63
LOAN AGREEMENT
THIS AGREEMENT is made the 25th day of May, 2005,

      BETWEEN:  
OCEAN CONVERSION (BVI) LTD. of Baughers Bay, Tortola, British Virgin Islands, a
Company incorporated under the laws of the British Virgin Islands and having its
Registered Office at McNamara Corporate Services Limited, 2nd Floor, 116 Main
Street, P.O. Box 3342, Road Town, Tortola, British Virgin Islands (“the
Borrower”)
   
 
AND:  
CONSOLIDATED WATER CO. LTD. a Company incorporated under the laws of the Cayman
Islands and having its Registered Office at Trafalgar Place, West Bay Road, P.O.
Box 1114 GT, Grand Cayman, Cayman Islands (“the Lender”)

RECITALS:-
The Lender has agreed to grant a loan to the Borrower in the amount of Three
Million United States Dollars (US$3,000,000.00) to be applied by the Borrower
for the design, construction and commissioning of a 500,000 Imperial gallon per
day seawater desalination plant at Bar Bay, Tortola, British Virgin Islands
(“the Property”) on the terms of this Agreement.
NOW THIS AGREEMENT WITNESSES as follows:-
INTERPRETATION

1.   In this Agreement, unless inconsistent with the context, subject matter or
circumstances:-

  (1)   “the Bank” means Scotiabank (Cayman Islands) Ltd of 6 Cardinal Avenue,
George Town, Grand Cayman, B.W.I.     (2)   “the Bank’s indebtedness” means all
sums due and to become due from the Borrower to the Bank on any account
whatever, whether as principal or surety, and whether present or future, actual
or contingent and joint or separate.     (3)   “the Borrower” includes persons
deriving title under the Borrower.     (4)   “Business Day” means a day which is
not a Saturday, Sunday or public holiday, and on which “A” licensed banks in the
Cayman Islands are open for business.

1



--------------------------------------------------------------------------------



 



  (5)   “Control” in relation to a body corporate or other entity (“X”) means
the power of a Person (“Y”) by having:

  i.   voting power in or in relation to X or any other body corporate or
entity, or     ii.   power under any contract or document, or otherwise

      to secure that X’s affairs are conducted in accordance with Y’s wishes.  
  (6)   “the Due Date” means the 1st day of June 2007.     (7)   “the Lender”
includes its successors in title and assigns whether immediate or derivative.  
  (8)   “Lien” means, with respect to any property, any mortgage, lien, pledge,
charge, lease, easement, servitude, right of others, security interest or
encumbrance of any kind over or in respect of property. For the purposes of this
definition, any person will be deemed to own subject to a Lien any property
which it has acquired or holds subject to the interest of a seller or lessor
under any conditional sale agreement, capital lease or other title retention
agreement (other than an operating lease) relating to that property.     (9)  
“the Principal Sum” means the sum of Three Million United States Dollars
(US$3,000,000.00).     (10)   “the Subordinated Indebtedness” means all sums due
or to become due from the Borrower to the Lender under this Agreement.     (11)
  An obligation imposed is to be performed, and a right, power or discretion
conferred is exercisable, in each case, from time to time.     (12)   An
obligation not to do something includes an obligation not to permit or suffer
others to do it.     (13)   Notice, consent and approval must be in writing.    
(14)   Words of one gender include any other gender and singular words include
the plural and vice versa and words importing persons and all references to
persons include corporations and firms.     (15)   Any reference in this
Agreement to any statute includes reference to any statutory modification or
re-enactment of it for the time being in force.

2



--------------------------------------------------------------------------------



 



PAYMENTS

2.   In consideration of the financial and other facilities granted by the
Lender to the Borrower, the Borrower agrees with the Lender:-

  (1)   to pay interest on the Principal Sum or on so much of it as is or
remains outstanding at such rate as the Lender determines to be three and
one-half percent (31/2%) per annum over and above the 90 day London Inter Bank
Offer Rate for United States Dollars quoted by Scotiabank (Cayman Islands)
Limited on the date of each drawdown in accordance with clause 8. Such payments
shall be made on the first day of the relevant calendar quarter (as the case may
be), calculated daily and payable quarterly on the first Business Days of the
months of April, July, October and January in each year.     (2)   to repay the
Principal Sum on the Due Date together with such interest as is then
outstanding, at the rate provided for above; and     (3)   to make all payments
under this Agreement and in particular payments of interest (so far as the laws
of the Cayman Islands permit) free and clear and net of any taxes, deductions or
withholdings of any kind whatever all such taxes, deductions and withholdings
being payable by the Borrower unless the Borrower is obliged by law to make any
deduction or withholding in which event the Borrower must pay to the Lender such
additional amount as enables the Lender to receive net after all taxes,
deductions or withholdings the amount it would have received in the absence of
those taxes, deductions or withholdings.

EVENTS OF DEFAULT

3.   Despite any other provisions of this Agreement the Principal Sum, interest
and all other money payable under it will become immediately payable on the
happening of any of the following events:-

  (1)   if the Borrower defaults in paying any money due and owing under this
Agreement; or     (2)   if any representation or warranty made in or in
connection with this Agreement or the execution and delivery of it or in any
document or certificate furnished pursuant to it proves at any time to have been
incorrect in any material respect; or     (3)   if the Borrower defaults in
performing or observing any agreement, covenant, stipulation or obligation
whether negative or otherwise contained or implied in this Agreement or in any
other agreement, whether or not creating a Lien, granted by it, (other than
obligations in respect of the payment of any money under this Agreement); or    
(4)   if by or under the authority of any Government the Borrower’s management
or its authority in the conduct of its business is in the Lender’s opinion
curtailed to the point of making it effectively inoperative by any seizure or
intervention or proceedings of any nature; or

3



--------------------------------------------------------------------------------



 



  (5)   if a judgment against the Borrower for any sum exceeding Ten Thousand
United States Dollars (US$10,000.00) or an order involving the payment by the
Borrower of Ten Thousand United States Dollars (US$10,000.00) or more without
the necessity of judgement is obtained in any Court, remains unsatisfied for
seven (7) days unless in the event of a judgment or order involving payment
which exceeds Ten Thousand United States Dollars (US$10,000.00) which the
Borrower disputes by appeal promptly brought and diligently pursued it posts a
bond satisfactory to the Lender for full satisfaction of it; or     (6)   if a
distress or execution is levied or enforced on or against any of its assets and
is not satisfied within five (5) days of the levy or enforcement of the distress
or execution; or     (7)   if the Borrower without the Lender’s consent (which
is given in respect of any Lien created by any prior agreement of which the
Lender is aware) assigns any of its book debts or creates or purports or
attempts to create Lien; or     (8)   if the Borrower makes or attempts to make
any alteration to the provisions of its Memorandum or Articles of Association
which might in the Lender’s opinion materially adversely affect its interests
under this Agreement and which alteration has not been approved by the Lender
and approval has not been unreasonably withheld or fails or neglects to comply
in any material respect with any or all of the laws of the Cayman Islands in so
far as they may relate to it; or     (9)   if an order is made or an effective
agreement is made or resolution is passed for winding up the Borrower except for
the purpose of a reconstruction or amalgamation the terms of which have been
previously approved by the Lender; or     (10)   if an incumbrancer takes
possession or a Receiver is appointed of any part of the Borrower’s assets; or  
  (11)   if the Borrower ceases or threatens to cease to carry on its business
or substantially the whole of its business; or     (12)   if the Borrower sells
or agrees to sell the whole or any substantial part of its undertaking otherwise
than with the Lender’s prior consent; or     (13)   if the Borrower is unable to
pay its debts within the meaning of Section 95 of the Companies Law (2004
Revision) of the Cayman Islands; or     (14)   if any member of the Borrower
transfers any shares in the Borrower without first obtaining the Lender’s
written consent; or     (15)   if at any time the Lender in good faith
determines that a material adverse change in the Borrower’s financial condition
has occurred or that the Borrower is unlikely to be able to meet any of its
obligations under this Agreement..

4



--------------------------------------------------------------------------------



 



FURTHER ASSURANCES

4.   The Borrower irrevocably appoints the Lender and every Attorney and every
assign of the Lender to be the Borrower’s attorney in the name and on behalf of
the Borrower to execute and give any assurances and other things which the
Borrower ought to execute and do under this Agreement and generally to use the
Borrower’s name in the exercise of all or any of the powers conferred on the
Lender.

BORROWER’S GOOD STANDING

5.   The Borrower represents and warrants to the Lender that:

  (1)   it is a duly organised corporation existing in good standing under the
Laws of the British Virgin Islands;     (2)   it is duly qualified to do
business wherever necessary to carry on its present operations and will continue
so while this Agreement subsists;     (3)   the execution, delivery and
performance by the Borrower of this Agreement have been duly authorised by all
necessary corporate action on the Borrower’s part;     (4)   this Agreement when
executed will be properly executed and delivered by the Borrower and will
constitute the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by:

  (a)   applicable bankruptcy, insolvency, reorganisation, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and    
(b)   the application of general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity);

  (5)   the execution, delivery and performance by the Borrower of this
Agreement and the consummation of the transactions contemplated by it do not and
will not:

  (a)   require any consent or approval of any person that has not been
obtained, and each such consent and approval that has been obtained is in full
force and effect,     (b)   violate any provision of any Law, Regulation or
Governmental approval, applicable to the Borrower,     (c)   conflict with,
result in a breach of or constitute a default under the Borrower’s Memorandum of
Association or Articles of Association or any material indenture or loan or
credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it is bound, or     (d)   result in, or create
any Lien on or with respect to any of the properties now owned or subsequently
acquired by the Borrower.

5



--------------------------------------------------------------------------------



 



  (6)   there is no action, suit or proceeding, at law or in equity or by or
before any court, arbitration tribunal or other body now pending or, to the best
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its property, which could reasonably be expected to materially adversely
affect the Borrower or its financial condition and operations;     (7)   as of
the date of this Agreement, neither the business nor any properties of the
Borrower are or have been affected by any fire, explosion, accident, strike,
lockout or other labour dispute, earthquake, embargo, act of God or of the
public enemy or other casualty (whether or not covered by insurance) that could
reasonably be expected to materially adversely affect the Borrower or its
financial condition and operations;     (8)   neither the Borrower nor any of
its assets has any immunity from jurisdiction of any court or from any legal
process (whether through service, notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
British Virgin Islands;     (9)   it will use the Principal Sum solely in
accordance with and solely for the purposes referred to in the Recital and not
for any other purpose;

BORROWER’S FURTHER AGREEMENTS

6.   The Borrower further agrees with the Lender as follows:-

  (1)   to effect builders risk insurance on all buildings and structures in the
course of construction on its property (including plant and machinery and any
unfixed materials and goods for which the Borrower has paid) and to insure and
at all times keep insured by way of an all risks insurance policy (converting
the first to the second where applicable) against loss or damage by fire,
earthquake, explosion, hurricane, windstorm, flood, malicious damage, riot,
civil commotion and fire arising from them respectively, accidental damage,
theft and such other risks as the Lender requires all its property of an
insurable nature to its full insurable value (or, if any of its property is a
strata lot and the strata corporation has insured for less than replacement
value, to an amount equal to the difference between the amount so insured in
respect of that property and the replacement value of that property to the
extent that such insurance is available) to the Lender’s satisfaction in an
insurance office acceptable to the Lender and subject to the rights of the
holder of any charge on demand to deliver to the Lender all those policies of
insurance and all receipts and vouchers for the payment of premiums and to
deliver a copy of every policy to the Lender within fourteen (14) days of
receipt by the Borrower and a copy of the cover note on issue and on all
renewals within seven (7) days of the issue or renewal;     (2)   to maintain
such public liability and other insurances as the Lender requires;     (3)   not
to do or omit anything which may render any insurances effected in accordance
with this Agreement void or voidable or whereby any premium may be increased;

6



--------------------------------------------------------------------------------



 



  (4)   at all times while this Agreement exists to keep up, maintain and
preserve all its property in good and merchantable order and condition;     (5)
  except in the ordinary course of use or enjoyment or for the purpose of
effecting repairs not to part with the possession of nor to remove any of its
property from the premises where it is usually stored or kept nor in any event
to remove it from the British Virgin Islands without the Lender’s consent; and
to report annually to the Lender concerning the machinery, fixtures, equipment
and vehicles which the Borrower sells or otherwise disposes of or which become
worn out or damaged or otherwise become unsuitable and any replacement of or
addition to them;     (6)   not to transfer, lease, let or hire or part with the
possession or create any Lien or make any assignment on or of its property
without the Lender’s consent;     (7)   to carry on and conduct and procure that
its subsidiaries from time to time carry on and conduct its and their respective
businesses and affairs in a proper and efficient manner and not, without the
prior written consent of the Lender, to make any substantial alteration in the
nature of those businesses;     (8)   not to sell or otherwise dispose of the
whole or any substantial part of its undertaking or assets without the Lender’s
consent;     (9)   not to incur any additional debt to its bankers or any other
lender without the Lender’s consent;     (10)   not to make any loans or
advances of any kind to any of its directors or officers or any entity
controlled by or under common control with the Borrower or any of its directors
or officers;     (11)   not to enter into any guarantees or incur any other
contingent liabilities without the Lender’s consent;     (12)   to pay to the
Lender on demand all costs, charges and expenses which the Lender incurs in the
preparation stamping, completion or otherwise in relation to this Agreement or
any default under it or the protection or enforcement of any of the Lender’s
rights under it on an indemnity basis together with the stamp duty on it;    
(13)   to allow the Lender by its officers, servants or agents at all times
while this Agreement exists with or without workmen, agents or servants to enter
on any of the Borrower’s premises or any part of them and inspect and search the
state and condition of the property or any part of it with full and free power
to come, go and return for that purpose and to give or leave notice to the
Borrower of all decays, defects and wants of preservation and maintenance found
on the inspection who must immediately make good, repair and supply according to
any notice so given so as at all times to keep up, maintain and preserve its
property in good order and condition;     (14)   at all times while this
Agreement exists to pay all licence fees and duties assessable on any part of
the Property and the rents, rates and taxes on the several premises in which the

7



--------------------------------------------------------------------------------



 



      Property or any part of it is and to keep the Property from being
distrained for rents, rates or taxes or from being taken under any execution and
at all times to produce on demand to the Lender the receipts for those rents,
rates and taxes;

  (15)   duly and punctually to perform and observe all the covenants,
agreements, contracts and other stipulations whatever as are not inconsistent
with its obligations under this Agreement and as are for the time being and from
time to time binding on it, its business or other assets (including without
limitation the Borrower’s contract with the Government of the British Virgin
Islands to produce potable water from seawater) and not to do or omit anything
whereby any lease, licence, contract or agreement for the time being and from
time to time granted to or held by the Borrower may become liable to forfeiture
or otherwise be determined.     (16)   to deliver to the Lender within one
hundred and twenty (120) days of the end of each of its financial years a
balance sheet, profit and loss account and trading account showing the true
position of the Borrower’s affairs in that year certified either by a Chartered
Accountant approved by the Lender or by the Borrower’s auditor for the time
being if approved by the Lender and also on demand to furnish such other
information respecting the monthly trading and operating figures as well as the
Borrower’s assets and liabilities as the Lender requires;     (17)   not without
obtaining the Lender’s prior consent to:-

  (a)   declare and pay any dividend or make any distribution whatever; or    
(b)   repay any shareholder or director loan or indebtedness; or     (c)  
reduce its capital or redeem or purchase any of its shares; or     (d)   make
any capital expenditure in excess of One Hundred Thousand United States Dollars
(US$100,000.00) or its equivalent in any calendar year; or     (e)   make any
expenditures otherwise than in the ordinary course of business; or     (f)   do
anything that will result in any change in its shareholdings as constituted on
the date of this Agreement.

ADVANCES ON BREACH

7.   The Lender may but is not obliged to advance and pay all sums of money
necessary for carrying out the terms and conditions of this Agreement or
remedying any breach of agreement or obligation whether imposed on the Borrower
under the provisions of this Agreement or implied by law and all money so paid
and all costs and expenses incurred by the Lender in relation to any inspection
and notice or the repairs or amendments mentioned in clause 6(13) will be
repayable on demand and will bear interest at the rate or rates mentioned above
for the payment of interest on the Principal Sum.

8



--------------------------------------------------------------------------------



 



GENERAL

8.   Provided that the Borrower is not in default of this Agreement, the
Borrower shall be entitled to serve a notice on the Lender calling upon the
Lender to advance to the Borrower such sums being not less than FIVE HUNDRED
THOUSAND DOLLARS ($500,000.00) currency of the United States of America in each
instance, which sums when added together shall not in the aggregate exceed the
Principal Sum. Each such notice shall specify the date upon which such sum is
required, which date shall not be earlier than the expiry of three (3) Business
Days from the date when the notice is served. The Borrower shall evidence that
drawdown by giving the Lender a promissory note in a form acceptable to the
Lender as exhibited and attached hereto, the face value to be the equivalent to
the amount so advanced. For the purposes of this Agreement such sums shall be
deemed to be advanced on the actual date of payment of the advance by the
Lender.

9.   The Borrower may prepay the whole or any part of the Principal Sum on any
due date for payment of interest if it has given the Lender not less than
7 days’ notice of its intention to prepay and on that date pays all interest
accrued. Each prepayment must be in multiples of US$1,000, with a minimum of
US$100,000.00 and no amount so prepaid may be re-borrowed.

10.   (1)   No neglect, omission or forbearance on the Lender’s part to take
advantage of or enforce any right or remedy arising out of any breach or
non-observance of any covenant or condition in this Agreement contained or
implied will be deemed to be or operate as a general waiver of that covenant or
condition or the right to enforce or take advantage of it in respect of any
breach or non-observance of it either original or recurring.

        (2)   Any of the Lender’s rights or powers may be exercised in its
unfettered discretion and the Lender will not be obliged to give any reasons for
doing so.

11.   A certificate from the Lender indicating the amount of the Principal Sum
outstanding or the amount of interest owing to the Lender on it and detailing
the calculation of those amounts will be conclusive and binding for all
purposes, absent manifest error.

12.   If any judgment or order is given or made for the payment of any amount
due under this Agreement and is expressed in a currency other than that in which
the amount is payable by the Borrower under this Agreement, the Borrower will
indemnify the Lender against any loss incurred by the Lender as a result of any
variation having occurred in rates of exchange between the date as at which that
amount is converted into the other currency for the purposes of that judgment or
order and the date of actual payment pursuant to it. This indemnity will
constitute a separate and independent obligation of the Borrower and will apply
irrespective of any indulgence granted to the Borrower and will continue in full
force and effect despite any such judgment or order as stated above.

13.   The taking of a judgment on any covenant in this Agreement will not
operate as a merger of the covenant in the judgment as entered or affect the
Lender’s right to interest at the rates mentioned above.

9



--------------------------------------------------------------------------------



 



14.   Any demand or notice may be properly and effectively made given and served
to and on the other party at any time by a letter sent to it either by delivery
or by registered post addressed to it at its address mentioned above and may be
signed by any officer, director, secretary, attorney, agent or lawyer on the
delivering party’s behalf and every demand or notice if delivered will be deemed
to be served on the date of delivery and if posted in the Cayman Islands or the
British Virgin Islands will be deemed to have been served on the fourth day
following the date of posting.

SUBORDINATION

15.   While the Bank’s Indebtedness remains outstanding, the Subordinated
Indebtedness will in all respects be subordinated and otherwise deferred to the
Bank’s Indebtedness, and to any rights of set-off or netting of claims between
the Company and the Bank, and despite anything in this Agreement:-

  (1)   the Lender must not require or purport to require the Borrower to repay,
pay or otherwise discharge the Subordinated Indebtedness; and     (2)   the
Borrower must not repay, pay or otherwise discharge any part of the Subordinated
Indebtedness;

    without the Bank’s prior written consent.   16.   The Borrower and the
Lender each acknowledge the priority given to the Bank’s Indebtedness by this
Agreement, and must not take or attempt to take any action which might, in any
way, affect that priority.

PROPER LAW AND JURISDICTION

17.  (1)   This Agreement will be governed by and must be construed solely
according to the Laws of the Cayman Islands.

  (2)   The Borrower submits for all purposes of or in connection with this
Agreement to the jurisdiction of the Courts of the Cayman Islands.     (3)  
Despite sub-clause (2), the Lender or the Bank may proceed against the Borrower
in any other jurisdiction and bringing proceedings in one or more jurisdictions
will not preclude bringing proceedings in any other jurisdiction.

SEVERANCE

18.   If at any time any provision of this Agreement is or becomes invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Agreement will not be impaired.

10



--------------------------------------------------------------------------------



 



HEADINGS

19.   The descriptive headings of the clauses and sub-clauses of this Agreement
have no bearing whatever on the interpretation of any provision of this
Agreement.

                  EXECUTED for and on behalf of     )     OCEAN CONVERSION
(BVI) LTD.
OCEAN CONVERSION (BVI)
    )          
LTD. in the presence of:
    )          
 
    )          
/s/ Ermyn Richardson
    )         /s/ Glenn Harrigan
 
    )     Per:  
 
Witness — Ermyn Richardson
              Director — Glenn Harrigan
 
                EXECUTED for and on behalf of     )     CONSOLIDATED WATER CO.
LTD.
CONSOLIDATED WATER CO.
    )          
LTD. in the presence of:
    )          
 
    )          
/s/ Frederick McTaggart
    )         /s/ Jeffrey Parker
 
    )     Per:  
 
Witness
              Director

11